DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 08/29/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Following claims  are objected to because of the following informalities:  
Claim 23  lines 3-4  “wherein the controller is configured pulse each stimulator to create a pulsed magnetic field to produce TBS” needs to be corrected.  A suggested correction is – wherein the controller is configured to pulse each stimulator to create a pulsed magnetic field to produce TBS –. 
Claim 26 “A method, comprising treating brain tissue with theta burst stimulation (TBS) within 1 hour after a traumatic brain injury” needs to be corrected. A suggested correction is to -- A method, comprising treating brain tissue via a wearable traumatic brain injury (TBI) theta burst stimulation (TBS) treatment system with TBS within 1 hour after a traumatic brain injury — or ---- A method, comprising treating brain tissue via a portable traumatic brain injury (TBI) theta burst stimulation (TBS) treatment system with TBS within 1 hour after a traumatic brain injury — to avoid any potential 35 U.S.C 101 eligibility issues based on claim being broadly interpreted as falling within a judicial exception category.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-19 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in lines 7-8 recites “brain tissue” (species) and in the same claim 1 in lines 5 recites “a tissue of a user” (genus) which raises a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) indefinite issue. More specifically, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a tissue”, and the claim also recites “brain tissue” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language “brain tissue” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 11 in line 3 recites the limitation "the wearable device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 in line 2 recites the limitation "the helmet".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 4-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112 (b) issue in their respective base claims. Consequently, dependent claims 4-19 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pilla (Pub. No.: US 20140303425 A1, hereinafter referred to as “Pilla”) in view of  Pascual-Leone; Alvaro et al. (Pub. No.: US 20100113959 A1, hereinafter referred to as “Pascual-Leone”).
As per independent Claim 1, Pilla discloses a wearable article (Pilla in at least abstract, fig. 5-8, 11-15, 20-23, [0004], [0011], [0021], [0030], [0032-0033], [0035-0047], [0049], [0052], [0054-0055], [0058], [0061-0062], [0067-0068], [0071], [0073], [0082], [0102-0106], [0111], [0113-0114], [0118], [0121-0122], [0124-0125], [0129], [0131], [0137], [0142], [0145], [0150], [0152], [0156], [0158-0159], [0163], [0166], [0169-0172], [0174-0175], [0177-0181], [0187] for example discloses relevant subject-matter. 
More specifically, Pilla in at least [0032-0033], [0037-0038], [0061], [0118], [0166], [0169-0172] for example discloses a wearable article/headgear. See at least [0032] “devices, systems … for delivering electromagnetic signals and fields to individuals at risk of suffering neurological injuries…protective headgear such as helmets that incorporate an electromagnetic field treatment device…sensor”, [0033] “protective helmet”), comprising: 
one or more sensors configured to sense one or more of a pressure, a force, an acceleration, tissue activity (Pilla in at least [0032-0033], [0041], [0037], [0169-0172] for example discloses one or more sensors configured to sense one or more of a pressure, a force, an acceleration, tissue activity. See at least Pilla [0032] “a sensor configured to measure a parameter of the environment, helmet, or the user such as impact or trauma force”; [0037] “the sensor is an accelerometer and/or a pressure sensor”; [0041] “sensor measures an impact force and/or a shockwave force experienced by the user”; [0172]” sensor may be configured to sense the force of trauma or impact on the helmet or the force experienced by the user”); and 
one or more stimulators configured to generate a magnetic field and positioned to apply the magnetic field to a tissue of a user when worn for treating the tissue after a predetermined pressure, force, acceleration, and/or tissue activity is sensed by the one or more sensors (Pilla in at least [0032-0033], [0038], [0118], [0169-0172] for example discloses one or more stimulators represented by prior art electromagnetic treatment devices/applicators configured to generate a magnetic field and positioned to apply the magnetic field to a tissue of a user when worn for treating the tissue after a predetermined pressure, force, acceleration, and/or tissue activity is sensed by the one or more sensors. See at least Pilla [0038] “the sensor is configured to monitor the impact parameter while the helmet is worn by the user and to activate the electromagnetic treatment device once a measured impact parameter exceeds a threshold value”; [0118] “devices, systems … for delivering electromagnetic signals and fields .…protective headgear such as helmets that include electromagnetic treatment devices incorporated into the helmet. The helmets (or other headgear) …include a sensor configured to measure a parameter of the environment, helmet, or the user such as impact or trauma force…the sensor senses the impact force experienced by the wearer. If the sensed impact force (such as shockwave force) reaches a predetermined threshold value, the electromagnetic treatment device is designed to activate and apply treatment.”), 
wherein each of the one or more stimulators are configured to apply a respective magnetic field to brain tissue to prevent propagation of a traumatic brain injury in the brain tissue (Pilla in at least [0118], [0121], [0156], [0166], [0169-0172] for example discloses wherein each of the one or more electromagnetic stimulators are configured to apply a respective magnetic field to brain tissue to prevent propagation of a traumatic brain injury in the brain tissue. See at least Pilla [0121] “PEMF applied prior to, during and after a traumatic event may provide protection from or reduction in injury”; [0156] “devices described herein can be positioned to treat a subject with a traumatic brain injury”; [0169] “the treatment device may further include a sensor that can trigger the activation of the treatment device once an injurious event occurs… a sensor (e.g. accelerometer) may register the force and speed of an impact and determine whether a concussion is likely to occur…the sensor can provide force and speed readings to a processor in the treatment device that can automatically activate the treatment device once threshold parameters are met. Once activated, the treatment device may employ … EMF treatment to mitigate inflammation and swelling that is about to occur from the impact”),
wherein the wearable article further comprising helmet padding, wherein the one or more stimulators are disposed in the helmet and configured to be positioned to apply the magnetic field to one or more predetermined areas of a brain (Pilla at least [0033], [0061], [0118], [0129], [0150], [0166], [0172], [0174] for example discloses the wearable article further comprising helmet padding, wherein the one or more stimulators/applicators are disposed in the helmet and configured to be positioned to apply the magnetic field to one or more predetermined areas of a brain as needed for treatment. See at least Pilla [0033] “a protective helmet apparatus for delivering electromagnetic treatment comprising a helmet shell having an opening adapted to receive the head of a user, at least a layer of padding within the helmet shell configured to provide comfort and reduce impact forces on the head of the user, an electromagnetic treatment device at least partially within the helmet shell, and a sensor coupled to helmet”; [0061] “the electromagnetic treatment delivery device may include an article of headwear configured to be worn by a user, wherein the multi-coil applicator is incorporated into the headwear”; [0118]” protective headgear such as helmets that include electromagnetic treatment devices incorporated into the helmet”; [0129] “any number or combinations of target locations may be treated as needed”; [0150] “a plurality of EMF delivery devices that are positioned in contact or in proximity to various target locations…a plurality of devices may be positioned in a variety of regions (e.g. top, bottom, partial rear, temporal lobe, etc.) as needed for treatment”; [0166] “The treatment device may be disposed within the helmet such that the treatment device is not visible on the inside or outside surfaces of the helmet”; [0174]” the electromagnetic delivery system can be placed …attached to a structure of the helmet such as … padding”).
Pilla  does not explicitly disclose the arrangement where in stimulators are disposed in the helmet padding.
However, in an analogous sensor feedback based brain tissue stimulation therapy via wearable system field of endeavor, Pascual-Leone discloses a wearable article (Pascual-Leone in at least abstract, fig. 3, [0005-0006], fig. 8, [0068], [0074-0075], [0094-0096] for example discloses relevant subject-matter. More specifically, Pascual-Leone in [0005-0006] for example discloses wearable article/helmet. See at least Pascual-Leone [0006] “a portable transcranial magnetic stimulation (TMS) device for delivering a TMS procedure comprising at least one coil that, when energized, generates electromagnetic energy, a helmet adapted to fit a user's head and configured to hold the at least one coil in a predetermined position with respect to the user's head”).
wherein the one or more stimulators are disposed in the helmet padding and configured to be positioned to apply the magnetic field to one or more predetermined areas of a brain(Pascual-Leone in at least in fig. 3 for example discloses  stimulators/coil disposed in the helmet padding/padding and configured to be positioned to apply the magnetic field to one or more predetermined areas of a brain. Here, fig. 3, para. [0075] “foam…may be any suitable material for securing the coil” is being interpreted as including “any of the various padding materials used in athletic helmets” disclosed in [0074].See at least Pascual-Leone [0068] “headpiece includes an outer shell … that houses various components that together facilitate performing one or more TMS procedures on an individual… placement of TMS coils varies depending on the procedure… different treatments target different portions of the brain”; [0074] “The headpiece … includes an inner portion that may be of any material that can be generally custom fit to an individual's head, such as foam rubber…or any of the various padding materials used in athletic helmets…The headpiece also includes an outer portion formed from a generally rigid material having a hollow inner core. The inside of the outer portion and outside of the inner portion are designed to interface with one another, for example, as the padding in a football helmet interfaces with the hard outer shell “[0075] “foam … may be any suitable material for securing the coil”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disposition of the stimulators with respect to the helmet padding as taught by Pilla, such that that stimulators are disposed in the helmet padding, as taught by Pascual-Leone. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of securing and conforming the stimulator/EMF applicator coils to the shape of the targeted body part i.e. patient’s head in order to render EMF therapy to brain tissue in an optimal manner  (Pascual-Leone, [0074-0075]).

As per dependent Claim 4, the combination of Pilla and Pascual-Leone as a whole further discloses  wearable article wherein the wearable article further comprises a hard shell, wherein the helmet padding with the one or more stimulators is disposed within the hard shell (Pilla in at least fig. 11, 12, [0033], [0172], [0174] for example discloses the wearable article further comprises a hard shell, wherein the helmet padding with the one or more stimulators is disposed within the hard shell as seen in fig. 11-12. See at least [0033] “a protective helmet apparatus for delivering electromagnetic treatment comprising a helmet shell having an opening adapted to receive the head of a user, at least a layer of padding within the helmet shell… an electromagnetic treatment device at least partially within the helmet shell, and a sensor coupled to helmet”).  

As per dependent Claim 5, the combination of Pilla and Pascual-Leone as a whole further discloses  wearable article wherein the one or more stimulators each include one or more coils (Pilla in at least [0004], [0047] for example discloses one or more coils. See at least Pilla [0004] “multi-coil applicator configured to provide therapeutic electromagnetic field treatment to a single or combinations of multiple regions of a user's head as the therapy requires” [0047] “the applicator comprises pliable and conformable coils having a generally circular shape”), 
wherein the one or more coils are positioned such that a central axis of the one or more coils is substantially perpendicular to a scalp surface when the wearable article is worn (Pilla in at least fig. 13B, fig. 15A, fig. 21B, [0061-0063], [0145], [0156], [0159], [0175] for example discloses the one or more coils are positioned such that a central axis of the one or more coils is substantially perpendicular to a scalp surface when the wearable article is worn for example as illustrated in fig. 13B, 15A, 21B. See at least  Pilla [0061] “the multi-coil applicator is incorporated into the headwear”; [0156] “devices … can be positioned to treat a subject with a traumatic brain injury…figure eight configuration may include a plurality of generating members/applicators or, alternatively, a multi-coil applicator”; [0159]”the multi-coil applicator …the figure eight configuration worn on a user's head… the two coils 2102 may be placed on opposing hemispheres of the user's head… the coils may be situated on the user's head in any suitable manner to provide treatment to multiple areas”).  

As per dependent Claim 6, the combination of Pilla and Pascual-Leone as a whole further discloses  wearable article wherein the one or more stimulators are configured to generate a magnetic field having a strength of about 0.5 Tesla (Here, the term “about” is being interpreted in light of instant specification page 25 lines 1-7 as including "any suitable percentage or number". So “about 0.5 Tesla” as recited would include values as disclosed in Pascual-Leone in [0135]. Pilla in at least [0004], [0035] and [0125]  for example discloses wherein the one or more stimulators are configured to generate a magnetic field having a therapeutically effective strength while Pascual-Leone in [0135] discloses stimulators are configured to generate a magnetic field having a strength of 1-4 Tesla which would encompass magnetic fields having a strength about 0.5 Tesla as recited when interpreted in light of instant specification page 25 lines 1-7. Thus, the combination of applied art as a whole discloses the limitation as now explicitly, positively and specifically recited by the Applicants. See Pilla at least [0035] “the electromagnetic treatment device includes an applicator configured to deliver a therapeutic electromagnetic field to the user's head …to induce the therapeutic electromagnetic field with a sequence and regimen appropriate to the therapeutic need”; Pascual-Leone [0135]” a magnetic stimulating coil that produces pulsed fields of 1-4 Teslas in strength” ).  

As per dependent Claim 7, the combination of Pilla and Pascual-Leone as a whole further discloses  wearable article wherein the one or more stimulators include at least one frontal lobe stimulator and at least one parietal and/or temporal stimulator (Pilla in at least fig. 13, 15, 21, [0128], [0150] for example discloses  wherein the one or more stimulators include at least one frontal lobe stimulator and at least one parietal and/or temporal stimulator. See at least [0150] “the EMF method may include a plurality of EMF delivery devices that are positioned in contact or in proximity to various target locations…a plurality of devices may be positioned in a variety of regions (e.g. top, bottom, partial rear, temporal lobe, etc.) as needed for treatment”).  

As per dependent Claim 8, the combination of Pilla and Pascual-Leone as a whole further discloses  wearable article further comprising a controller operatively connected to the one or more sensors and configured to determine when a shock event indicative of the traumatic brain injury occurs (Pilla in at least [0035], [0055], [0118], [0163], [0166], [0169-0170], fig. 22A, 23 for example discloses a controller operatively connected to the one or more sensors and configured to determine when a shock event indicative of a traumatic brain injury occurs. See at least Pilla [0169] “the treatment device may further include a sensor that can trigger the activation of the treatment device once an injurious event occurs… the sensor can provide force and speed readings to a processor in the treatment device that can automatically activate the treatment device once threshold parameters are met. Once activated, the treatment device may employ a pre-programmed EMF treatment to mitigate inflammation and swelling that is about to occur from the impact…the device may transmit the sensor data or active status to another device such as computer, smart phone, printer, or other medical equipment/device…The sensor can be located within the signal generator on the helmet or separate from the signal generator. Depending on the space constraints of the headgear, the sensor may be placed in any number of locations suitable for gathering sufficient data to operate.”; [0170] “device can use information from a sensor such as an accelerometer to determine the type of impact or injury experienced by a subject. The device can also apply an appropriate treatment based on the sensed information… TBI or other cerebral trauma can occur from different impact forces arising from different types of triggering events… devices will determine the type of force causing the injury and will provide treatment appropriate for the type of injury experienced (e.g. blast wave or physical impact)”).  

As per dependent Claim 9, the combination of Pilla and Pascual-Leone as a whole further discloses  wearable article wherein the controller is configured to activate an indicator when the shock event occurs (Pilla in at least [0040], [0169] for example discloses the controller is configured to activate an indicator when the shock event occurs. See at least Pilla [0169] “the treatment device may further include a sensor that can trigger the activation of the treatment device once an injurious event occurs…the sensor can provide force and speed readings to a processor in the treatment device that can automatically activate the treatment device once threshold parameters are met…treatment device may alert others to the situation by providing for lights on the back of the helmet that blink or turn on to indicate the device is active”).  

As per dependent Claim 12, the combination of Pilla and Pascual-Leone as a whole further discloses  wearable article further comprising a power source connected to and/or contained within the helmet (Pascual-Leone in fig. 5B, [0080] for example discloses a power source 3,4 connected to and/or contained within the helmet), 
wherein the controller is configured to cause energy from the power source to flow to the one or more stimulators to cause generation of each magnetic field(Pilla in at least [0137], [0142], [0153], [0163] for example discloses the controller is configured to cause energy from the power source to flow to the one or more stimulators to cause generation of each magnetic field. See at least Pilla [0142] “a signal generator and battery is housed in the miniature control circuit/signal generator 201 and the miniature control circuit/signal generator 201 may contain an on/off switch and light indicator”; [0153] “one coil may provide an "on" interval while another coil is in an "off" cycle for the same interval and then in a subsequent interval the coils switch on and off positions”;[0163] “the devices may include a sensor configured to monitor a patient's condition for changes. For example, a device may include a sensor that collects data on the patient's intracranial pressure. Based on the amount of intracranial pressure, the device may automatically turn on for treatment once threshold pressure levels are reached. Similarly, the device may turn off automatically if pressure levels return to normal. Additionally, a device providing treatment may modify and adjust treatment parameters based on the feedback from sensors. For example, a device may change treatment parameters if the sensor registers an increase in intracranial pressure”).  

As per dependent Claim 13, the combination of Pilla and Pascual-Leone as a whole further discloses  wearable article wherein the controller is configured to pulse each stimulator to create a pulsed magnetic field (Pilla in at least [0036], [0071],[0124], [0153], [0180] for example discloses the controller is configured to pulse each stimulator to create a pulsed magnetic field. See Pilla [0153] “application of the EMF can be done in alternating or simultaneous cycles. For example, in some treatments, both coils 353, 352 can provide pulsing magnetic fields of the same treatment regime (same frequency, same repetition, etc.) in sync while, in other embodiments, the coils alternate in providing EMF to their respective locations”).  

As per dependent Claim 14, the combination of Pilla and Pascual-Leone as a whole further discloses  wearable article wherein the controller is configured to provide one or more pulses to each stimulator at a repeating rate of about 20HZ to about 60HZ for about 40 seconds (Here, the term “about” is being interpreted in light of instant specification page 25 lines 1-7 as including "any suitable percentage or number" and thus, “about 20HZ to about 60HZ” and “about 40 seconds” as recited would include applied prior art disclosed stimulator pulse frequency rates and durations. Examiner also notes that the instant application specification is silent as to the criticality of the recited pulse parameters as also evidenced in Applicant’s instant application specification page 4 lines 1-2 and page 12 lines 1-2 which states “Any other suitable power signal for causing the desired effect (e.g., for preventing propagation of a traumatic brain injury) is contemplated”. Interpreting the claim limitation in light of the instant application specification, Pilla disclosure in [0006], [0036], [0070-0071], [0073], [0124], [0180]  for example of a controller configured to provide one or more pulses to each stimulator at a repeating rate and duration for causing the desired effect of preventing propagation of a traumatic brain injury makes the limitation as now explicitly, positively and specifically recited by the Applicants obvious as a matter of routine optimization within prior art disclosed ranges or as a matter of routine experimentation (see MPEP 2144.05). Nonetheless, Pascual-Leone in at least [0096], [0220] discloses provide one or more pulses to each stimulator at a repeating rate of about 20HZ to about 60HZ for time duration responsive to biofeedback signals . See at least Pascual-Leone [0220] “1 Hz TMS … and 20 Hz TMS stimulation”; [0096] “the efficacy of TMS treatment may be improved by tailoring the TMS protocol (e.g., the stimulation parameters) based on EEG information…one or any combination of the level (strength) of the magnetic field, the duration of the stimulation, the polarity of the pulse, and the frequency of the stimulation may be adjusted based on the current state of the subject's brain as indicated by the EEG signal provided by electrodes 895 incorporated into the portable helmet illustrated in FIG. 8”).  

As per dependent Claim 15, the combination of Pilla and Pascual-Leone as a whole further discloses  wearable article wherein the one or more pulses includes three pulses (Examiner notes that the instant application specification is silent as to the criticality of the recites pulse parameters as also evidenced in Applicant’s instant application specification page 4 lines 1-2 and page 12 lines 1-2 which states “Any other suitable power signal for causing the desired effect (e.g., for preventing propagation of a traumatic brain injury) is contemplated”. Further Applicant in at least page 11 lines 19-20 and page 14 lines 16-19 admits claimed subject-matter as already known to those having ordinary skill in the art (see instant application specification page 11 lines 19-20 “power signals to generate theta burst stimulation (cTBS) as appreciated by those having ordinary skill in the art may be used” and page 14 lines 16-19 “Theta Burst Stimulation (TBS), for example, includes magnetic pulses that are applied in a certain pattern, called bursts. Research studies with TBS have been shown to produce similar if not greater effects on brain activity compared to standard repetitive transcranial magnetic stimulation (rTMS).”). Interpreting the claim limitation in light of the instant application specification, Pilla disclosure in [0036], [0056], [0070-0071], [0073], [0124], [0180] for example of therapeutically effective bursts for causing the desired effect of preventing propagation of a traumatic brain injury makes the limitation as now explicitly, positively and specifically recited by the Applicants obvious).  

As per dependent Claim 16, the combination of Pilla and Pascual-Leone as a whole further discloses  a system (Pilla in at least fig. 22A, 23, [0118], [0159]; Pascual-Leone in at least fig. 4, 8), comprising: the wearable article of claim 1 (Pilla in at least fig. 11, 12; also see claim 1 analysis. Pascual-Leone in at least fig. 4-5, 8), and; an external power supply configured to connect to the wearable article to selectively provide power to the one or more stimulators (Pilla in fig. 23, [0159] and Pascual-Leone in fig. 4, 8 for example discloses an external power supply configured to connect to the wearable article to selectively provide power to the one or more stimulators/coils).  

As per dependent Claim 17, the combination of Pilla and Pascual-Leone as a whole further discloses  system further comprising a manual switch disposed between the external power supply and an output connector and configured to be operated by a user to allow energy to flow from the external power supply to the one or more stimulators (Pilla in at least fig. 11-12, fig. 22A, fig. 23, [0142], [0159], [0166], [0174], [0181] for example discloses a manual switch disposed between the external power supply and an output connector and configured to be operated by a user to allow energy to flow from the external power supply to the one or more stimulators. See at least Pilla [0142] “a signal generator and battery is housed in the miniature control circuit/signal generator 201 and the miniature control circuit/signal generator 201 may contain an on/off switch and light indicator.”; [0166] “a portion of the device, such as the on/off button of a control circuit/signal generator is accessible via a surface of the helmet where the remaining portions of the device are not.”; [0174] “the control circuit/signal generator 1201 can be disposed at the top portion of the helmet such that the on/off button can be accessed from a surface of the helmet”).  

As per dependent Claim 18, the combination of Pilla and Pascual-Leone as a whole further discloses  system further comprising a power control module configured to be operatively connected to the one or more sensors to receive data from the one or more sensors and/or to allow energy to flow from the external power supply to the one or more stimulators as a function of the data received from the one or more sensors (Pilla in at least [0055], [0163], [0169] for example discloses system processor that performs the function of the power control module with the processor while executing the power control functionality configured to be operatively connected to the one or more sensors to receive data from the one or more sensors and/or to allow energy to flow from the external power supply to the one or more stimulators as a function of the data received from the one or more sensors. See at least Pilla [0163] “the devices may include a sensor configured to monitor a patient's condition for changes… a device may include a sensor that collects data on the patient's intracranial pressure. Based on the amount of intracranial pressure, the device may automatically turn on for treatment once threshold pressure levels are reached… the device may turn off automatically if pressure levels return to normal… a device providing treatment may modify and adjust treatment parameters based on the feedback from sensors… a device may change treatment parameters if the sensor registers an increase in intracranial pressure”; [0169] “the treatment device may further include a sensor that can trigger the activation of the treatment device once an injurious event occurs… the sensor can provide force and speed readings to a processor in the treatment device that can automatically activate the treatment device once threshold parameters are met. Once activated, the treatment device may employ a pre-programmed EMF treatment to mitigate inflammation and swelling that is about to occur from the impact…the device may transmit the sensor data or active status to another device such as computer, smart phone, printer, or other medical equipment/device…The sensor can be located within the signal generator on the helmet or separate from the signal generator. Depending on the space constraints of the headgear, the sensor may be placed in any number of locations suitable for gathering sufficient data to operate.”).  

As per dependent Claim 19, the combination of Pilla and Pascual-Leone as a whole further discloses  system wherein the power control module is configured to activate the one or more stimulators when the pressure, the force, or the acceleration are above a shock threshold and/or when a tissue activity is of a predetermined characteristic (Pilla in at least [0055], [0163], [0169] for example discloses system processor that performs the function of the power control module with the processor while executing the power control functionality configured to activate the one or more stimulators when the pressure, the force, or the acceleration are above a shock threshold and/or when a tissue activity is of a predetermined characteristic. See at least Pilla [0163] “the devices may include a sensor configured to monitor a patient's condition for changes… a device may include a sensor that collects data on the patient's intracranial pressure. Based on the amount of intracranial pressure, the device may automatically turn on for treatment once threshold pressure levels are reached. Similarly, the device may turn off automatically if pressure levels return to normal… a device providing treatment may modify and adjust treatment parameters based on the feedback from sensors… a device may change treatment parameters if the sensor registers an increase in intracranial pressure”; [0169] “the treatment device may further include a sensor that can trigger the activation of the treatment device once an injurious event occurs… the sensor can provide force and speed readings to a processor in the treatment device that can automatically activate the treatment device once threshold parameters are met. Once activated, the treatment device may employ a pre-programmed EMF treatment to mitigate inflammation and swelling that is about to occur from the impact…the device may transmit the sensor data or active status to another device such as computer, smart phone, printer, or other medical equipment/device…The sensor can be located within the signal generator on the helmet or separate from the signal generator. Depending on the space constraints of the headgear, the sensor may be placed in any number of locations suitable for gathering sufficient data to operate.”).  

Claims 23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pilla in view of Mishelevich (Pub. No.: US 20160001096 A1, hereinafter referred to as “Mishelevich”) as evidenced by Mascha (Pub: “Experimental Brain Stimulation therapies for PTSD, TBI”, Dr. Mascha Frank of the Providence VA Medical Center in Rhode Island for her assistance with this infographic. Infographic by VA Research Communications, March 2018, hereinafter referred to as “Mascha”).
As per independent Claim 23, Pilla discloses a portable traumatic brain injury (TBI) treatment system (Pilla in at least abstract, fig. 5-8, 11-15, 20-23, [0004], [0011], [0021], [0030], [0032-0033], [0035-0047], [0049], [0052], [0054-0055], [0058], [0061-0062], [0067-0068], [0071], [0073], [0082], [0102-0106], [0111], [0113-0114], [0118], [0121-0122], [0124-0125], [0129], [0131], [0137], [0142], [0145], [0150], [0152], [0156], [0158-0159], [0163], [0166], [0169-0172], [0174-0175], [0177-0181], [0187] for example discloses relevant subject-matter. More specifically, Pilla in at least [0032-0033], [0037-0038], [0061], [0118], [0166], [0169-0172] for example discloses a  portable traumatic brain injury (TBI) treatment system. See at least [0032] “systems … for delivering electromagnetic signals and fields to individuals at risk of suffering neurological injuries…protective headgear such as helmets that incorporate an electromagnetic field treatment device…sensor”), comprising: 
a wearable article (Pilla in at least [0032-0033], [0037-0038], [0061], [0118], [0166], [0169-0172] for example discloses a wearable article/headgear. See at least [0032] “devices … for delivering electromagnetic signals and fields to individuals at risk of suffering neurological injuries…protective headgear such as helmets that incorporate an electromagnetic field treatment device…sensor”, [0033] “protective helmet”) having: 
one or more sensors configured to sense one or more of a pressure, a force, an acceleration, tissue activity (Pilla in at least [0032-0033], [0041], [0037], [0169-0172] for example discloses one or more sensors configured to sense one or more of a pressure, a force, an acceleration, tissue activity. See at least Pilla [0032] “a sensor configured to measure a parameter of the environment, helmet, or the user such as impact or trauma force”; [0037] “the sensor is an accelerometer and/or a pressure sensor”; [0041] “sensor measures an impact force and/or a shockwave force experienced by the user”; [0172]” sensor may be configured to sense the force of trauma or impact on the helmet or the force experienced by the user”); 
one or more stimulators configured to generate a magnetic field and positioned to apply the magnetic field to a lobe of brain tissue of a user when worn for treating the brain tissue after a predetermined pressure, force, acceleration, and/or tissue activity is sensed by the one or more sensors (Pilla in at least fig. 13, 15, 21, [0032-0033], [0038], [0118], [0128], [0150] [0169-0172] for example discloses one or more stimulators configured to generate a magnetic field and positioned to apply the magnetic field to a lobe of brain tissue of a user when worn for treating the brain tissue after a predetermined pressure, force, acceleration, and/or tissue activity is sensed by the one or more sensors. See at least Pilla [0121] “PEMF applied prior to, during and after a traumatic event may provide protection from or reduction in injury”; [0156] “devices described herein can be positioned to treat a subject with a traumatic brain injury”; [0169] “the treatment device may further include a sensor that can trigger the activation of the treatment device once an injurious event occurs… a sensor (e.g. accelerometer) may register the force and speed of an impact and determine whether a concussion is likely to occur…the sensor can provide force and speed readings to a processor in the treatment device that can automatically activate the treatment device once threshold parameters are met. Once activated, the treatment device may employ … EMF treatment to mitigate inflammation and swelling that is about to occur from the impact”;  [0150] “the EMF method may include a plurality of EMF delivery devices that are positioned in contact or in proximity to various target locations…a plurality of devices may be positioned in a variety of regions (e.g. top, bottom, partial rear, temporal lobe, etc.) as needed for treatment”); 
a power source (Pilla in at least fig. 23, [0156] for example discloses a power source); 
a controller operatively connected to the one or more sensors and configured to determine if a shock event indicative of a traumatic brain injury occurs (Pilla in at least [0035], [0055], [0118], [0163], [0166], [0169-0170], fig. 22A, 23 for example discloses a controller operatively connected to the one or more sensors and configured to determine if a shock event indicative of a traumatic brain injury occurs. See at least Pilla [0169] “the treatment device may further include a sensor that can trigger the activation of the treatment device once an injurious event occurs… the sensor can provide force and speed readings to a processor in the treatment device that can automatically activate the treatment device once threshold parameters are met. Once activated, the treatment device may employ a pre-programmed EMF treatment to mitigate inflammation and swelling that is about to occur from the impact…the device may transmit the sensor data or active status to another device such as computer, smart phone, printer, or other medical equipment/device…The sensor can be located within the signal generator on the helmet or separate from the signal generator. Depending on the space constraints of the headgear, the sensor may be placed in any number of locations suitable for gathering sufficient data to operate.”; [0170] “device can use information from a sensor such as an accelerometer to determine the type of impact or injury experienced by a subject. The device can also apply an appropriate treatment based on the sensed information… TBI or other cerebral trauma can occur from different impact forces arising from different types of triggering events… devices will determine the type of force causing the injury and will provide treatment appropriate for the type of injury experienced (e.g. blast wave or physical impact)”), 
wherein the controller is configured to cause energy from the power source to flow to the one or more stimulators to cause generation of the magnetic field (Pilla in at least [0137], [0142], [0153], [0163] for example discloses the controller is configured to cause energy from the power source to flow to the one or more stimulators to cause generation of each magnetic field. See at least Pilla [0142] “a signal generator and battery is housed in the miniature control circuit/signal generator 201 and the miniature control circuit/signal generator 201 may contain an on/off switch and light indicator”; [0153] “one coil may provide an "on" interval while another coil is in an "off" cycle for the same interval and then in a subsequent interval the coils switch on and off positions”;[0163] “the devices may include a sensor configured to monitor a patient's condition for changes. For example, a device may include a sensor that collects data on the patient's intracranial pressure. Based on the amount of intracranial pressure, the device may automatically turn on for treatment once threshold pressure levels are reached. Similarly, the device may turn off automatically if pressure levels return to normal. Additionally, a device providing treatment may modify and adjust treatment parameters based on the feedback from sensors. For example, a device may change treatment parameters if the sensor registers an increase in intracranial pressure”), 
wherein the controller is configured pulse each stimulator to create a pulsed magnetic field to produce stimulation (Pilla in at least [0036], [0071],[0124], [0153], [0180] for example discloses the controller is configured to pulse each stimulator to create a pulsed magnetic field to produce stimulation. See Pilla [0153] “application of the EMF can be done in alternating or simultaneous cycles. For example, in some treatments, both coils 353, 352 can provide pulsing magnetic fields of the same treatment regime (same frequency, same repetition, etc.) in sync while, in other embodiments, the coils alternate in providing EMF to their respective locations”).
Pilla does not explicitly disclose TBS features.
However, in an analogous sensor feedback based brain tissue stimulation therapy via wearable system field of endeavor, Mishelevich discloses a traumatic brain injury (TBI) treatment system (Mishelevich in at [0005], least table 3, table 11, table 32, fig. 35, [0036], [0038], [0049], [0053], [0140], [0382], [0569], [0657], [0729] for example discloses relevant subject-matter. More specifically, Mishelevich in at [0005] and [0036], [0382] for example discloses a  traumatic brain injury (TBI) treatment system. See at least Mishelevich [0005] “systems and methods for one or more modalities of optimized neuromodulation of one or more superficial- or deep-brain targets to up-regulate and/or down-regulate neural activity and their application to the treatment of clinical conditions and providing physiological impacts”; [0036] “the disorder treated is… Traumatic Brain Injury & Concussion… the invention can be used to globally depress neural activity, which can have benefits, for example, in the early treatment of head trauma or other insults to the brain.”; [0382] “Traumatic Brain Injury Including Concussion… provide methods and systems using neuromodulation to treat Traumatic Brain Injury (TBI), including concussion” ), comprising: 
one or more theta burst stimulation (TBS) stimulators configured to generate a magnetic field and positioned to apply the magnetic field to a lobe of brain tissue of a user (Examiner notes that Applicant in at least page 11 lines 19-20 and page 14 lines 16-19 admits claimed subject-matter as already known to those having ordinary skill in the art (see instant application specification page 11 lines 19-20 “power signals to generate theta burst stimulation (cTBS) as appreciated by those having ordinary skill in the art may be used” and page 14 lines 16-19 “Theta Burst Stimulation (TBS), for example, includes magnetic pulses that are applied in a certain pattern, called bursts. Research studies with TBS have been shown to produce similar if not greater effects on brain activity compared to standard repetitive transcranial magnetic stimulation (rTMS).”). Further, Mishelevich in at least fig. 35, table 11, table 32,  [0038], [0049], [0140], [0382], [0569], [0729]  for example discloses one or more theta burst stimulation (TBS) stimulators configured to generate a magnetic field and positioned to apply the magnetic field to a lobe of brain tissue of a user. See at least Mishelevich [0140] “the pattern applied is selected from the group consisting of random, theta-burst stimulation”; [0382] “Traumatic Brain Injury Including Concussion… provide methods and systems using neuromodulation to treat Traumatic Brain Injury (TBI), including concussion”; table 11 “Part XXI…TBI…targets..lobes”, table 32 “TBI including concussion”; [0569] “Patterns applied may be either fixed or random. Sample patterns include pairs, triplets, or other multiplicates, and Theta-Burst Stimulation…changing frequencies during stimulations … from approximately 5 Hz. to approximately 20 Hz…and others. Theta-Burst Stimulation (TBS) that consists of short bursts (e.g., three) of high-frequency pulses impulses repeated at 5 Hz (the frequency of the theta rhythm in the EEG)”); and
wherein the system  is configured pulse each stimulator to create a pulsed magnetic field to produce TBS (Mishelevich in at least fig. 35, table 11,  [0038], [0049], [0140], [0382] for example discloses system is configured pulse each stimulator to create a pulsed magnetic field to produce TBS. See at least Mishelevich [0382] “Traumatic Brain Injury Including Concussion… provide methods and systems using neuromodulation to treat Traumatic Brain Injury (TBI), including concussion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable and wearable traumatic brain injury (TBI) treatment magnetic stimulation system as taught by Pilla, such that that it stimulates at Theta Burst, as taught by Mishelevich. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the well-known advantage  evidenced in Mascha that TBS has the ability to deliver the same amount of electromagnetic pulses as TMS in a much shorter time frame making the procedure much more tolerable for patients, thus making the use of  TBS brain stimulation techniques for the treatment of traumatic brain injury (TBI) an advantageous treatment modality (Mascha, abstract, section titled “theta burst TMS (iTBS or cTBS)”).


As per dependent Claim 25, the combination of Pilla and Mishelevich (as evidenced by Mascha) as a whole further discloses wearable article wherein the controller is configured to provide one or more pulses to each stimulator at a repeating rate of about 20HZ to about 60HZ for about 40 seconds (Here, the term “about” is being interpreted in light of instant specification page 25 lines 1-7 as including "any suitable percentage or number" and thus, “about 20HZ to about 60HZ” and “about 40 seconds” as recited would include applied prior art disclosed stimulator therapeutically effective or desired pulse frequency rates and durations. Examiner also notes that the instant application specification is silent as to the criticality of the recited pulse parameters as also evidenced in Applicant’s instant application specification page 4 lines 1-2 and page 12 lines 1-2 which states “Any other suitable power signal for causing the desired effect (e.g., for preventing propagation of a traumatic brain injury) is contemplated”. Interpreting the claim limitation in light of the instant application specification, Pilla disclosure in fig. 22A, fig. 23, [0006], [0035-0036], [0055], [0070-0071], [0073], [0118],[0124], [0163], [0166], [0169-0170], [0180]  for example of a controller configured to provide one or more pulses to each stimulator at a repeating rate and duration for causing the desired effect of preventing propagation of a traumatic brain injury makes the limitation as now explicitly, positively and specifically recited by the Applicants obvious as a matter of routine optimization within prior art disclosed ranges or as a matter of routine experimentation (see MPEP 2144.05). Further Examiner notes that use of such treatment parameters is well-known and conventional in the prior art as also evidenced in Pascual-Leone in at least [0096], [0220]).  

As per independent Claim 26, Pilla discloses a method, comprising treating brain tissue with TMS after a traumatic brain injury to treat brain damage in the prehospital environment (Pilla in at least abstract, fig. 5-8, 11-15, 20-23, [0004], [0011], [0021], [0030], [0032-0033], [0035-0047], [0049], [0052], [0054-0055], [0058], [0061-0062], [0067-0068], [0071], [0073], [0082], [0102-0106], [0111], [0113-0114], [0118], [0121-0122], [0124-0125], [0129], [0131], [0137], [0142], [0145], [0150], [0152], [0156], [0158-0159], [0163], [0166], [0169-0172], [0174-0175], [0177-0181], [0187] for example discloses relevant subject-matter. 
More specifically, Pilla in at least [0032-0033], [0037-0038], [0061], [0118], [0166], [0169-0172] for example discloses a method, comprising treating brain tissue with EMF fields after a traumatic brain injury to treat brain damage ( Pilla [0118] “protective headgear such as helmets that include electromagnetic treatment devices incorporated into the helmet. The helmets (or other headgear) may include a sensor configured to measure a parameter of the environment, helmet, or the user such as impact or trauma force… the sensor senses the impact force experienced by the wearer. If the sensed impact force (such as shockwave force) reaches a predetermined threshold value, the electromagnetic treatment device is designed to activate and apply treatment”; [0170] “TBI … In such cases, a sensor can register the type of impact/force experienced by the subject and activate the device to begin an appropriate treatment for the type of injury likely to arise from that impact/force”,) in the prehospital environment ([0021] “a wearable article/headgear such a football helmet or military helmet”). Examiner notes that prior art TMS treatment could effectively reduce expansion of damage. See at least Pilla [0021] “the present invention can be incorporated into protective articles such as headgear (helmets) which will provide EMF treatment once a threshold event has occurred… a football helmet or a military helmet with an EMF device that activates once the device registers an impact of sufficient force”; [0032] “devices, systems and methods for delivering electromagnetic signals and fields to individuals at risk of suffering neurological injuries…protective headgear such as helmets that incorporate an electromagnetic field treatment device…sensor”; [0118] “devices, systems and methods for delivering electromagnetic signals and fields to individuals at risk of suffering neurological injuries. … protective headgear such as helmets that include electromagnetic treatment devices incorporated into the helmet. The helmets (or other headgear) may include a sensor configured to measure a parameter of the environment, helmet, or the user such as impact or trauma force… the sensor senses the impact force experienced by the wearer. If the sensed impact force (such as shockwave force) reaches a predetermined threshold value, the electromagnetic treatment device is designed to activate and apply treatment.”;[0156] “the devices described herein can be positioned to treat a subject with a traumatic brain injury”; [0170]“device can use information from a sensor such as an accelerometer to determine the type of impact or injury experienced by a subject. The device can also apply an appropriate treatment based on the sensed information. For example, TBI … In such cases, a sensor can register the type of impact/force experienced by the subject and activate the device to begin an appropriate treatment for the type of injury likely to arise from that impact/force.).
Pilla does not necessarily and explicitly disclose treating brain tissue with magnetic stimulation within 1 hour after a traumatic brain injury to freeze expansion of brain damage. Pilla does not explicitly disclose theta burst stimulation (TBS) features.
However, Pilla in at least [0021] for example discloses that EMF device is incorporated into protective articles such as headgear (helmets) which will provide EMF treatment once a threshold event has occurred… a football helmet or a military helmet with an EMF device that activates once the device registers an impact of sufficient force, which suggests that the device can be used in environment where injury occurs such as football field within 1 hour of injury (wearable device EMF activation based on sensor detected trauma) as disclosed in at least [0118], [0170] of Pilla, the EMF “device uses information from a sensor such as an accelerometer to determine the type of impact or injury experienced by a subject. The device can also apply an appropriate treatment based on the sensed information. For example, TBI … In such cases, a sensor can register the type of impact/force experienced by the subject and activate the device to begin an appropriate treatment for the type of injury likely to arise from that impact/force”,  and thus, Pilla implicitly disclosed and makes obvious the recited treating brain tissue with EMF within 1 hour after a traumatic brain injury to freeze expansion of brain damage since Pilla device is incorporated into wearable headgear and the EMF therapy is rendered real-time based on sensor detected trauma.
Pilla does not explicitly disclose TBS features.
 However, in an analogous sensor feedback based brain tissue stimulation therapy via wearable system field of endeavor, Mishelevich discloses a method, comprising treating brain tissue with theta burst stimulation (TBS) early after a traumatic brain injury to treat brain damage (Examiner notes that Applicant in at least page 11 lines 19-20 and page 14 lines 16-19 admits claimed subject-matter as already known to those having ordinary skill in the art (see instant application specification page 11 lines 19-20 “power signals to generate theta burst stimulation (cTBS) as appreciated by those having ordinary skill in the art may be used” and page 14 lines 16-19 “Theta Burst Stimulation (TBS), for example, includes magnetic pulses that are applied in a certain pattern, called bursts. Research studies with TBS have been shown to produce similar if not greater effects on brain activity compared to standard repetitive transcranial magnetic stimulation (rTMS).”). Mishelevich in at [0005], least table 3, table 11, table 32, fig. 35, [0036], [0038], [0049], [0053], [0140], [0382], [0569], [0657], [0729] for example discloses relevant subject-matter. More specifically, Mishelevich in at [0005] and fig. 35, table 11, table 32, [0036], [0038], [0049], [0140], [0382], [0569], [0729] for example discloses a method, comprising treating brain tissue with theta burst stimulation (TBS) after a traumatic brain injury to treat brain damage. See at least Mishelevich  [0036] “the disorder treated is… Traumatic Brain Injury & Concussion… the invention can be used to globally depress neural activity, which can have benefits, for example, in the early treatment of head trauma or other insults to the brain.”; [0140] “the pattern applied is selected from the group consisting of random, theta-burst stimulation”; [0382] “Traumatic Brain Injury Including Concussion… provide methods and systems using neuromodulation to treat Traumatic Brain Injury (TBI), including concussion”; table 32 “TBI including concussion”; [0569] “Patterns applied may be either fixed or random. Sample patterns include pairs, triplets, or other multiplicates, and Theta-Burst Stimulation…changing frequencies during stimulations … from approximately 5 Hz. to approximately 20 Hz…and others. Theta-Burst Stimulation (TBS) that consists of short bursts (e.g., three) of high-frequency pulses impulses repeated at 5 Hz (the frequency of the theta rhythm in the EEG)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable and wearable traumatic brain injury (TBI) treatment magnetic stimulation system using method as taught by Pilla, such that that it stimulates at Theta Burst, as taught by Mishelevich. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the well-known advantage  evidenced in Mascha that TBS has the ability to deliver the same amount of electromagnetic pulses as TMS in a much shorter time frame making the procedure much more tolerable for patients, thus making the use of  TBS brain stimulation techniques for the treatment of traumatic brain injury (TBI) an advantageous treatment modality (Mascha, abstract, section titled “theta burst TMS (iTBS or cTBS)”).

As per dependent Claim 27, the combination of Pilla and Mishelevich (as evidenced by Mascha) as a whole further discloses method wherein treating brain tissue includes targeting one or more whole lobes of the brain (Pilla in at least fig. 13, 15, 21, [0128], [0150] and Mishelevich in at least table 11 for example discloses  treating brain tissue includes targeting one or more whole lobes of the brain. See at least Pilla [0150] “the EMF method may include a plurality of EMF delivery devices that are positioned in contact or in proximity to various target locations…a plurality of devices may be positioned in a variety of regions (e.g. top, bottom, partial rear, temporal lobe, etc.) as needed for treatment”. Mishelevich table 11 “Part XXI…TBI…targets..lobes”).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pilla in view of Mishelevich as evidenced by Mascha and further in view of Pascual-Leone.
As per dependent Claim 24, the combination of Pilla and Mishelevich (as evidenced by Mascha) as a whole further discloses wearable article wherein the controller is configured to control the one or more stimulators to generate a magnetic field having a therapeutically effective strength (Here, the term “about” is being interpreted in light of instant specification page 25 lines 1-7 as including "any suitable percentage or number". So “about 0.5 Tesla” as recited would include therapy rendering values as disclosed in Pilla [0035] . Pilla in at least fig. 22A, 23, [0004], [0035], [0055], [0118], [0125], [0163], [0166], [0169-0170] for example discloses the controller is configured to control the one or more stimulators to generate a magnetic field having a therapeutically effective strength. See Pilla at least [0035] “the electromagnetic treatment device includes an applicator configured to deliver a therapeutic electromagnetic field to the user's head …to induce the therapeutic electromagnetic field with a sequence and regimen appropriate to the therapeutic need”;)
The combination of Pilla and Mishelevich (as evidenced by Mascha) as a whole does not explicitly and specifically discloses 0.5 Tesla.
However, in an analogous sensor feedback based brain tissue stimulation therapy via wearable system field of endeavor, Pascual-Leone discloses a portable traumatic brain injury treatment system, comprising: a wearable article (Pascual-Leone in at least abstract, fig. 3, [0005-0006], fig. 8, [0068], [0074-0075], [0094-0096] for example discloses relevant subject-matter. More specifically, Pascual-Leone in [0005-0006] for example discloses wearable article/helmet. See at least Pascual-Leone [0006] “a portable transcranial magnetic stimulation (TMS) device for delivering a TMS procedure comprising at least one coil that, when energized, generates electromagnetic energy, a helmet adapted to fit a user's head and configured to hold the at least one coil in a predetermined position with respect to the user's head”.).
wherein the controller is configured to control the one or more stimulators to generate a magnetic field having a strength of about 0.5 Tesla (Here, the term “about” is being interpreted in light of instant specification page 25 lines 1-7 as including "any suitable percentage or number". So “about 0.5 Tesla” as recited would include values as disclosed in Pascual-Leone in [0135]. Pascual-Leone in [0135] discloses stimulators are configured to generate a magnetic field having a strength of 1-4 Tesla which would encompass magnetic fields having a strength about 0.5 Tesla as recited when interpreted in light of instant specification page 25 lines 1-7. Thus, the combination of applied art as a whole discloses the limitation as now explicitly, positively and specifically recited by the Applicants. Pascual-Leone [0135]” a magnetic stimulating coil that produces pulsed fields of 1-4 Teslas in strength”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment parameters used in the portable and wearable traumatic brain injury (TBI) treatment magnetic stimulation system as taught by Pilla, as modified by Mishelevich,  such that the magnetic field strength is about 0.5 Tesla, as taught by Pascual-Leone. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of routine optimization within prior art disclosed ranges or as a matter of routine experimentation (see MPEP 2144.05).  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment parameters used in the portable and wearable traumatic brain injury (TBI) treatment magnetic stimulation system as taught by Pilla, as modified by Mishelevich,  such that the magnetic field strength is about 0.5 Tesla, as taught by Pascual-Leone. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, in order to elicit desired therapeutic effects that are specific to brain region targeted (Pascual-Leone, [0095).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pilla in view of Pascual-Leone and further in view of John; Jaison C. (Pub. No.: US 20180325464 A1, hereinafter referred to as “John”).
As per independent Claim 10, the combination of Pilla and Pascual-Leone as a whole discloses wearable article of claim 9 (see claim 9), wherein the indicator is or includes lights (Pilla in at least [0040], [0169] for example discloses lights on the back of the helmet that blink or turn on to indicate the device is active ).
The combination of Pilla and Pascual-Leone as a whole does not explicitly disclose the indicator is or includes an LED.
However, in an analogous sensor feedback based brain tissue stimulation therapy via wearable system field of endeavor, John discloses wearable article (John in at least abstract, fig. 3, 5, 8, [0002], [0005-0007], [0021-0038], [0053-0057], [0062] for example discloses relevant subject-matter. More specifically, John in fig. 8, [0006], [0021], [0025] for example discloses a wearable article/helmet. See at least John [0021] “one or more sensors that may be positioned into a housing such as a helmet… Data from the one or more sensors may be used to determine whether a kinetic event of sufficient magnitude has taken place. If a determination is made that a kinetic event has taken place, a responsive action may be taken. The responsive action may include providing a warning of a health event or risk (e.g., occurrence of a concussion or risk of a concussion), … performing a counteraction (e.g., providing a therapeutic electrical signal, counteracting an impact force in real time or near real time, etc.).”) 
		wherein the indicator is or includes an LED (John in at least [0057] for example discloses wherein the indicator is or includes an LED. See at least John [0057] “When the base station 810 determines that the force vector 710, the kinetic index, the health risk and/or the concussion index exceeds corresponding reference values, thresholds, and/or reference ranges, and/or matches a predetermined pattern of magnitude and/or direction, a responsive action is taken. The responsive action may include one or more of providing a warning, logging the event (including details of the force vector, time and date, etc.), switching on an indicator (e.g., an LED) on the helmet, and/or disqualifying the player wearing the helmet from further action, and/or providing a therapy” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brain injury occurrence indicator lights on the wearable helmet system of Pilla, as modified with Pascual-Leone, to be of the LED type indicator lights as disclosed in John. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that LED type lights are energy-efficient, have a long life-span and easily fit to the size and shape of the helmet therapy rendering wearable.  Further, a person of ordinary skill would have been motivated to do so, with a reasonable expectation of success as a matter of simple substitution of one know functional equivalent for another, for the advantage of  facilitating potential brain tissue injury occurrence alert indication and notification to address the occurrence of an adverse event such as concussion (John, [0057]).

As per dependent Claim 11, the combination of Pilla, Pascual-Leone and John as a whole further discloses  wearable article wherein the stimulators and/or the controller and/or the one or more sensors are configured to connect to an external power supply via an input (Pilla in at least fig. 23, [0156] for example discloses  wherein the stimulators and/or the controller and/or the one or more sensors are configured to connect to an external power supply via an input/external power supply cord. Further, Pascual-Leone in fig. 4, 8 for example discloses wherein the stimulators and/or the controller and/or the one or more sensors are configured to connect to an external power supply/power supply via an input/electrical power supply cable),
wherein the external power supply is separate from the wearable device and configured to provide suitable energy to generate each respective magnetic field (Pilla fig. 23, [0156] discloses the external power supply is separate from the wearable device which encompasses the coils such as 2102 and configured to provide suitable energy to generate each respective magnetic field. Further, Pascual-Leone in fig. 4, 8 for example discloses the external power supply/power supply is separate from the helmet and configured to provide suitable energy to generate each respective magnetic field).  
Response to Amendment
 According to the Amendment, filed 08/29/2022, the status of the claims is as follows:
Claims 1, 4-15, 18, 19 are currently amended; 
Claims 16, 17 are as originally filed;
Claims 23-27 are new; and
Claims 2-3, 20-22 are cancelled.
By the current amendment, as a result, claims 1, 4-19, 23-27 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 9 of Applicant’s Amendment dated  08/29/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  03/01/2022: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 08/29/2022; [2] The objection to claims is withdrawn in view of the amendment and arguments, filed 08/29/2022; [3]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action are withdrawn in view of the amendment, filed 08/29/2022.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 9-16 of Applicant’s Amendment dated  08/29/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of the Amended Independent Claims and New Claims[A]Claim Rejections under 35 U.S.C. §102 Claims 1, 2, and 16-22 were rejected under 35 U.S.C. §102(a)(1) as being allegedly anticipated by U.S. Patent Application Publication No. 2014/0303425 to Arthur A. Pilla et al. (hereinafter "Pilla"). Without conceding to the merits of this rejection, claims 2 and 20-22 have been cancelled rendering the rejection thereof moot. Without conceding to the merits of this  rejection, claim 1 has been amended to include the subject matter of claim 3, which was not rejected as anticipated by Pilla. Therefore, it is respectfully submitted that Pilla at least fails to teach, suggest, or disclose the recitations of amended claim 1. Accordingly, it is respectfully submitted that claim 1 is not anticipated by Pilla. 

[B1] Claim Rejections under 35 U.S.C. §103: Claims 3-9, and 12-15 were rejected under 35 U.S.C. §103 as being allegedly unpatentable over Pilla in view of U.S. Patent Application Publication No. 2010/0113959 to Alvaro Pascual- Leone et al. (hereinafter "PL"). Claim 1 has been amended to include the recitations of claim 3, and the rejection of claim 3 will be addressed as though applied to amended claim 1. This rejection is respectfully traversed. 

[B2] Regardless, Pilla and PL are not combinable for several reasons. For example, the references are not actually analogous. Such a system and method as disclosed in Pilla is wholly separate in the means of both stimulating brain tissue and the resultant physiological effects compared to the disclosure of PL.

[B3] The alleged combination also changes the principle of operation of Pilla and renders Pilla inoperable for its intended purpose.

[B4] Withdrawal of the rejection of claim 1 is respectfully requested. 

[C1] New Claims: New claims 23-27 have been added. It is respectfully submitted that new claims 23-27 are allowable over the cited references. Prompt examination and allowance of new claims 23-27 are respectfully requested. It is noted that no reference has been shown to disclose whole-lobe TBS pulse delivery, let alone within 1 hour following injury as in new claim 26.

[C2] In the wake of propagating aberrant excitatory activity, there are resultant network effects on the brain, specifically tonic inhibition and mild membrane depolarization. Due to the immensely different characteristics of the cortical neurons in the prehospital environment… can produce widespread, diffuse activation of inhibitory synapses, whereas the targeting of specific structures relies on the modulation of transcallosal, interhemispheric inhibition, which  may be disrupted and ineffectual… the mechanism of inhibition from interhemispheric mechanisms as in traditional TBS to diffuse depolarization of GABAergic neurons. Also, as an example, single session, single-intensity… TBS is not disclosed in the cited references. Embodiments may increase GABAergic signaling with TMS in the context of the hyperacute window of TBI. None of the cited references disclose non-individualized lobar targeting, nor a single treatment …nor non-reliance on the modulation of interhemispheric inhibition. Allowance of this application is respectfully requested. 


Applicant’s arguments [A] with respect to anticipation rejection of independent Claim 1 and claims dependent upon independent claim 1 have been fully considered and are persuasive.  Therefore claims 1, 2, and  16-22 rejection under 35 U.S.C. 102(a)(1) as being anticipated by Pilla as raised in Office Action dated  03/01/2022 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Pilla and Pascual-Leone as a whole. Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action.
Applicant’s arguments [B1-B4] with respect to the above claim limitation in Claim 1 have been considered but were not persuasive for the following reasons. First, the combination of Pilla and Pascual-Leone as a whole discloses all Claim 1 limitation as now explicitly, positively and specifically recited by the Applicants.
With respect to Applicant’s arguments [B2] above, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching, suggestion, or motivation to combine references that can be found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. For example, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disposition of the stimulators with respect to the helmet padding as taught by Pilla, such that that stimulators are disposed in the helmet padding, as taught by Pascual-Leone. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of securing and conforming the stimulator/EMF applicator coils to the shape of the targeted body part i.e. patient’s head in order to render EMF therapy to brain tissue in an optimal manner as evidenced in Pascual-Leone, [0074-0075]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable and wearable traumatic brain injury (TBI) treatment magnetic stimulation system as taught by Pilla, such that that it stimulates at Theta Burst, as taught by Pascual-Leone. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the well-known advantage  evidenced in Mascha that TBS has the ability to deliver the same amount of electromagnetic pulses as TMS in a much shorter time frame making the procedure much more tolerable for patients, thus making the use of  TBS brain stimulation techniques for the treatment of traumatic brain injury (TBI) an advantageous treatment modality as evidenced in Mascha, abstract, section titled “theta burst TMS (iTBS or cTBS)”. Consequently, the applied art as combined is proper.
In response to applicant's argument [B2] above that applied art is nonanalogous art, Examiner notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applied art is in the field of applicant’s endeavor. Each of Pilla,  Pascual-Leone and John is analogous to claimed invention as each of Pilla,  Pascual-Leone and John pertains to sensor feedback based brain tissue stimulation therapy via wearable system field of endeavor. Further, Pilla and  Pascual-Leone are each reasonably pertinent to the particular problem with which the applicant was concerned which is timely treatment of traumatic brain injury. See for example Pilla at least [0118] “devices, systems … for delivering electromagnetic signals and fields .…protective headgear such as helmets that include electromagnetic treatment devices incorporated into the helmet. The helmets (or other headgear) …include a sensor configured to measure a parameter of the environment, helmet, or the user such as impact or trauma force…the sensor senses the impact force experienced by the wearer. If the sensed impact force (such as shockwave force) reaches a predetermined threshold value, the electromagnetic treatment device is designed to activate and apply treatment.” Mishelevich  at least [0382] “Traumatic Brain Injury Including Concussion… provide methods and systems using neuromodulation to treat Traumatic Brain Injury (TBI), including concussion”. John is also reasonably pertinent to the particular problem with which the applicant was concerned which is timely monitoring of traumatic brain injury which is disclosed in John [0021] “one or more sensors that may be positioned into a housing such as a helmet… Data from the one or more sensors may be used to determine whether a kinetic event of sufficient magnitude has taken place. If a determination is made that a kinetic event has taken place, a responsive action may be taken. The responsive action may include providing a warning of a health event or risk (e.g., occurrence of a concussion or risk of a concussion), … performing a counteraction (e.g., providing a therapeutic electrical signal, counteracting an impact force in real time or near real time, etc.).”.
In response to applicant's argument in [C1] that the features of a secondary reference are  bodily incorporated into the structure of the primary reference by the Examiner, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As detailed above the combination of Pilla and Pascual-Leone as a whole would have suggested to those of ordinary skill in the art that all the limitations as now explicitly, positively and specifically recited by the Applicants in amended independent claim 1 are disclosed by the combination of Pilla and Pascual-Leone as a whole . The combination of Pilla and Pascual-Leone as a whole as evidenced by Mascha would have suggested to those of ordinary skill in the art that all the limitations  as now explicitly, positively and specifically recited by the Applicants in respective new independent claim 23 and new independent claim 26 are disclosed by the combination of Pilla and Pascual-Leone as a whole as evidenced by Mascha.
In response to applicant's arguments  [B2], [C1] arguing against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Please refer to claim 26 rejection above which details how the combination of applied prior art, Pilla and Pascual-Leone as a whole as evidenced by Mascha, as a whole discloses all the limitation as now explicitly, positively and specifically recited by the Applicants in new claim 26. Further, with respect to arguments about “whole-lobe TBS pulse delivery”, Pilla in at least fig. 13, 15, 21, [0128], [0150] and Mishelevich in at least table 11 for example discloses  treating brain tissue includes targeting one or more whole lobes of the brain. See at least Pilla [0150] “the EMF method may include a plurality of EMF delivery devices that are positioned in contact or in proximity to various target locations…a plurality of devices may be positioned in a variety of regions (e.g. top, bottom, partial rear, temporal lobe, etc.) as needed for treatment”. Mishelevich table 11 “Part XXI…TBI…targets..lobes”.
With respect to Applicant’s arguments [B3] above, please note it has been held that  “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In order for a reference to teach away from the invention (i) prior art must criticize, discredit or otherwise discourage" the combination of the references;(ii) one or more references expressly exclude combining the references; and (iii) secondary reference destroys the functionality of the primary reference. Here, neither Pilla nor Pascual-Leone criticize, discredit or otherwise discourage the combination of the references, neither reference, Pilla nor Pascual-Leone, expressly exclude combining the references; and (iii) secondary reference, Pascual-Leone, does NOT  destroys the functionality of the primary reference, Pilla.
With respect to Applicant’s arguments [C2] above, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see section [C2] above) are not explicitly recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, with respect to Applicant’s arguments [C2] above, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
Examiner suggests explicit and positive recitation of limitations such as TBS treatment parameters (partially recited in claim 6, claim 14, claim 26) supported by instant application specification that the Applicant’s considers distinguish over prior art be added to independent claims.
For the above reasons, the combination of Pilla and Pascual-Leone as a whole discloses all the limitations as now explicitly, positively and specifically recited by the Applicants in amended independent claim 1. The combination of Pilla and Pascual-Leone as a whole as evidenced by Mascha discloses all the limitations  as now explicitly, positively and specifically recited by the Applicants in respective new independent claim 23 and new independent claim 26. Please also cross-reference detailed above claim interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 9-16 of Applicant’s Amendment dated  08/29/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of the Amended dependent Claims 6 and 14
[i] Amended claim 6 recites, inter alia, "the one or more stimulators are configured to generate a magnetic field having a strength of about 0.5 Tesla." The cited references have not been alleged to disclose a magnetic field having a strength of about 0.5 Tesla. Withdrawal of the rejection of claim 6 is also respectfully requested. 

[ii] amended claim 14 recites, inter alia, "wherein the controller is configured to provide one or more pulses to each stimulator at a repeating rate of about 20HZ to about 60HZ for about 40 seconds." However, neither Pilla nor PL disclose the above claimed range. 

[iii]The Application-as-filed not only discloses the claimed range, but discusses theta burst stimulation (TBS) and the benefits thereof in detail. One having ordinary skill in the art, upon reading the application-as-filed, appreciates that the claimed range is associated with TBS. None of the cited references have been alleged to provide TBS. Withdrawal of the rejection of claim 14 is therefore also respectfully requested. 

Applicant’s arguments [i-iii] with respect to dependent claim 6 and 14 have been fully considered but were not found persuasive for the following reasons.
With respect to claim 6 arguments as in [i] above, the term “about” is being interpreted in light of instant specification page 25 lines 1-7 as including "any suitable percentage or number". So “about 0.5 Tesla” as recited would include values as disclosed in Pascual-Leone in [0135]. Pilla in at least [0004], [0035] and [0125]  discloses wherein the one or more stimulators are configured to generate a magnetic field having a therapeutically effective strength while Pascual-Leone in [0135] discloses stimulators are configured to generate a magnetic field having a strength of 1-4 Tesla which would encompass magnetic fields having a strength about 0.5 Tesla as recited when interpreted in light of instant specification page 25 lines 1-7. Thus, the combination of applied art as a whole discloses the limitation as now explicitly, positively and specifically recited by the Applicants. See Pilla at least [0035] “the electromagnetic treatment device includes an applicator configured to deliver a therapeutic electromagnetic field to the user's head …to induce the therapeutic electromagnetic field with a sequence and regimen appropriate to the therapeutic need”; Pascual-Leone [0135]” a magnetic stimulating coil that produces pulsed fields of 1-4 Teslas in strength”.
With respect to claim 14 arguments as in [ii] above, the term “about” as detailed above, is being interpreted in light of instant specification page 25 lines 1-7 as including "any suitable percentage or number" and thus, “about 20HZ to about 60HZ” and “about 40 seconds” as recited would include applied prior art disclosed stimulator pulse frequency rates and durations. Examiner also notes that the instant application specification is silent as to the criticality of the recited pulse parameters as also evidenced in Applicant’s instant application specification page 4 lines 1-2 and page 12 lines 1-2 which states “Any other suitable power signal for causing the desired effect (e.g., for preventing propagation of a traumatic brain injury) is contemplated”. Interpreting the claim limitation in light of the instant application specification, Pilla disclosure in [0006], [0036], [0070-0071], [0073], [0124], [0180]  for example of a controller configured to provide one or more pulses to each stimulator at a repeating rate and duration for causing the desired effect of preventing propagation of a traumatic brain injury makes the limitation as now explicitly, positively and specifically recited by the Applicants obvious as a matter of routine optimization within prior art disclosed ranges or as a matter of routine experimentation (see MPEP 2144.05). Nonetheless, Pascual-Leone in at least [0096], [0220] discloses provide one or more pulses to each stimulator at a repeating rate of about 20HZ to about 60HZ for time duration responsive to biofeedback signals . See at least Pascual-Leone [0220] “1 Hz TMS … and 20 Hz TMS stimulation”; [0096] “the efficacy of TMS treatment may be improved by tailoring the TMS protocol (e.g., the stimulation parameters) based on EEG information…one or any combination of the level (strength) of the magnetic field, the duration of the stimulation, the polarity of the pulse, and the frequency of the stimulation may be adjusted based on the current state of the subject's brain as indicated by the EEG signal provided by electrodes 895 incorporated into the portable helmet illustrated in FIG. 8”.
With respect to Applicant’s arguments [iii] above, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see section [iii] above) are not explicitly recited in the rejected claim 14.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, with respect to Applicant’s arguments [iii] above, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
Examiner suggests explicit and positive recitation of limitations such as TBS treatment parameters (partially recited in claim 6, claim 14, claim 26) supported by instant application specification that the Applicant’s considers distinguish over prior art.
Thus, the combination of Pilla and Pascual-Leone as a whole discloses all claim 6 and claim 14 limitation as now explicitly, positively and specifically recited by the Applicants. Please also cross-reference detailed claims 6 and 14 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 10-16 of Applicant’s Amendment dated  08/29/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102/103 Rejection of Dependent Claims 4-5, 7-13, 15-19, 24-25, 27.
 [a] Claims 1, 2, and 16-22 were rejected under 35 U.S.C. §102(a)(1) as being allegedly anticipated by U.S. Patent Application Publication No. 2014/0303425 to Arthur A. Pilla et al. (hereinafter "Pilla"). All other above-rejected claims depend from claim 1, include all recitations thereof, and are therefore allowable for at least the same reasons as presented above. Withdrawal of this rejection is respectfully requested.

[b] Claims 10-11 were rejected under 35 U.S.C. §103(a) as being allegedly unpatentable over Pascual-Leone and further in view of U.S. Patent Application Publication No. 2018/0325464 to Jaison C. John (hereinafter "John"). Claims 10 and 11 depend from claim 1, include all recitations thereof, and are therefore allowable over the cited references for at least the reasons presented above. Withdrawal of this rejection is respectfully requested.

[c] New Claims 24-25, 27: New claims 24-25, 27 have been added. It is respectfully submitted that new claims 24-25, 27 are allowable over the cited references for reasons proffered for respective new independent claim 23 and new independent claim 26. Prompt examination and allowance of new claims 24-25, 27 are respectfully requested.


Applicant’s arguments [a-c] with respect to the above dependent claims have been considered but are not persuasive for the following reasons. 
First, Applicant’s arguments [a-c] with respect to dependent claims 4-5, 7-13, 15-19, 24-25, 27 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 4-5, 7-13, 15-19, 24-25, 27 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
Lastly, with respect to Applicant’s arguments [a-c], the combination of Pilla and Pascual-Leone as a whole discloses all limitation as now explicitly, positively and specifically recited by the Applicants in claims 4-5, 7-13, 15-19 dependent upon amended independent claim 1 .
The combination of Pilla and Mishelevich as a whole as evidenced by Mascha discloses  all the limitation as now explicitly, positively and specifically recited by the Applicants in dependent claim 25 as dependent upon new independent claim 23 and claims 27 as dependent upon new independent claim 26. The combination of Pilla, Mishelevich (as a whole as evidenced by Mascha) and Pascual-Leone as  a whole discloses  all the limitation as now explicitly, positively and specifically recited by the Applicants in dependent claim 24 as dependent upon new independent claim 23. Please also cross-reference detailed claims 4-5, 7-13, 15-19, 24-25, 27 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
“Theta burst stimulation improves visuo-spatial attention in a patient with traumatic brain injury” to Bonnì et al. ( Neurol Sci. 2013 Nov;34(11):2053-6. Epub 2013 Mar 27) for disclosing continuous Theta burst stimulation for treating traumatic brain injury similar to that disclosed and claimed.
US 20190380612 A1 for disclosing a non-invasive wearable/portable system for monitoring brain trauma including a plurality of spaced apart brainwave sensors configured to monitor brainwaves of a user of the system; one or more force determination sensors, configured to determine an amount of force exerted on the user's head; and a processing unit configured to: obtain a plurality of brainwave readings from the brainwave sensors and a plurality of force readings from the force determination sensors; provide a notification upon the force readings indicating that the amount of force exerted on the user's head exceeds a threshold or upon the brainwave readings indicating an abnormal brain activity. This prior art is similar in terms of using a portable/wearable headgear to monitor traumatic brain injury in a patient to that disclosed and claimed.
US 20210393955 A1 for disclosing method and system that provides a neuromodulation therapy including receiving a plurality of input data relating to a patient, the input data including brain value measurements and body value measurements. The method and system includes analyzing the input data in reference to reference data generated based on machine learning operations associated with existing patient data and reference database data. Based thereon, the method and system includes electronically determining, a brain malady such as traumatic brain injury and a severity value for the patient and electronically generating a magnetic stimulation treatment protocol (rTMS, TBS) for the patient, the treatment protocol includes transcranial stimulation parameters and  applying a transcranial stimulation (rTMS, TBS) using the transcranial stimulation parameters based on the treatment protocol to treat a brain malady such as traumatic brain injury similar in terms of using TBS to treat traumatic brain injury to that disclosed.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
October 27, 2022